





CONVERTIBLE NOTE EXCHANGE AGREEMENT


CONVERTIBLE NOTE EXCHANGE AGREEMENT, dated as set forth on the signature page,
by and among American DG Energy Inc., a Delaware corporation (“ADGE”), and the
other parties identified on the signature page.
WHEREAS, ADGE and RBC cees Nominees Limited B2599/B3957 (“RBC”) previously were
considering the execution of a Convertible Note Exchange Agreement (the “Prior
Agreement”) relating to the exchange of one or more of the 6% convertible
promissory notes (the “Notes”) of ADGE for shares (the “EuroSite Shares”) of
common stock of EuroSite Power Inc., a Delaware corporation (“EuroSite”) owned
by ADGE.
WHEREAS, it is now anticipated that the Notes will be distributed to the
beneficiaries of the related trust, namely Trifon Natsis and Despina Pantopoulou
(the “Individual Owners”), in October 2016 (the “Distribution”), and that the
parties desire that the above-described exchange take place immediately after
the Distribution.
WHEREAS, ADGE, RBC and the Individual Owners acknowledge that the Prior
Agreement was not executed and is of no force or effect.
WHEREAS, ADGE and the Individual Owners have agreed to exchange a portion of the
Notes to be distributed to the Individual Owners, as set forth on the signature
page, for EuroSite Shares. The principal amount of the Notes to be exchanged and
the number of EuroSite Shares to be issued for such Notes are set forth on the
signature page.
NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, it is agreed as follows:
1.Exchange of Notes and Cancellation of Warrants.


(a)     Exchange. The Individual Owners hereby irrevocably agree to transfer to
ADGE for cancellation, effective immediately after the Distribution, the Notes
shown on the signature page. The Individual Owners will endorse their Notes to
ADGE for cancellation and will deliver the Notes to ADGE as soon as practicable
after the Distribution. Concurrently with the foregoing transfer, ADGE hereby
irrevocably agrees to transfer the applicable number of EuroSite Shares it owns
to the Individual Owners, all as set forth on the signature page. ADGE will
effect the transfer, as soon as possible thereafter, through the facilities of
the Depositary Trust Company, if permitted, or as otherwise directed by the
Individual Owners. The Individual Owners acknowledge that, giving effect to the
foregoing exchanges, ADGE has no obligation of any nature to the Individual
Owners, including accrued interest, in respect of the Notes being exchanged. The
Individual Owners also hereby relinquish, effective on the exchange, all of
their rights with respect to warrants the Individual Owners own to purchase
shares of EUSP common stock from ADGE, the amount underlying the warrants being
606,000 shares of EUSP common stock; the Individual Owners agree to immediately
return after the exchange the related warrant certificates to ADGE for
cancellation. If the Distribution does not take place as contemplated above,
ADGE, the Individual Owners and RBC will make alternative arrangements to effect
the exchange.
(b)    Prepaid Interest. The parties acknowledge that ADGE has prepaid all of
the interest on the Notes. The calculation of the number of EuroSite Shares
being exchanged is a fraction, (i) the numerator of which is the principal
amount of the Notes being exchanged minus the amount of prepaid interest on such
Notes from the proposed date of the Prior Agreement until the scheduled maturity
thereof, (ii) and the denominator of which is the price per share indicated on
the signature page. For clarity, the number of EuroSite Shares to be issued is
calculated at approximately 90% of the stated principal amount of the Notes.
2.Representations and Warranties of the Individual Owners. Each Individual Owner
severally hereby makes the following representations and warranties to ADGE, all
of which shall survive the execution and delivery of this Agreement:


(a)Validity. This Agreement has been duly and validly executed and delivered by
such Individual Owner and constitutes a valid and binding obligation of such
Individual Owner, enforceable against





--------------------------------------------------------------------------------





him or her in accordance with its terms.


(b)Securities Act Considerations. Each Individual Owner is an “accredited
investor” within the meaning of Securities and Exchange Commission Rule 501 of
Regulation D under the Securities Act of 1933, as amended (together with the
regulations thereunder, the “Securities Act”). Each Individual Owner understands
that the EuroSite Shares being acquired by such Individual Owner hereunder may
only be transferred or resold by way of registration of such shares for resale
under the Securities Act, or an applicable exemption under the Securities Act.


(c)No Other Approval. Each Individual Owner represents that no authorization,
approval, consent or license of any government or governmental entity is
required to be obtained by such Individual Owner in connection with this
Agreement.


3.Representations and Warranties of ADGE. ADGE makes the following
representations and warranties to the Individual Owners as of the date hereof,
all of which shall survive the execution and delivery of this Agreement:


(a)    Organization, Good Standing, Corporate Power and Qualification. ADGE is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
carry on its business as presently conducted and as proposed to be conducted.
(b)     Authorization. This Agreement has been duly and validly authorized,
executed and delivered by ADGE and constitutes a binding obligation of ADGE.
(c)Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
governmental authority is required on the part of ADGE in order to validly
consummate the transactions contemplated by this Agreement.
(d)Ownership. ADGE owns the entire right, title and interest in the EuroSite
Shares being transferred hereunder, and will transfer such shares to the
Original Owners, free and clear of all liens or other encumbrances.
(e)Notes Remaining Outstanding. Immediately following the transactions
contemplated by this Agreement, and a separate prepayment of ADGE in the amount
of $2,200,000, the amount of the Notes of ADGE that are due upon maturity that
remain outstanding is $3,418,681, which will be represented by a zero coupon
replacement note in the principal amount of $3,418,681.


4.Miscellaneous.


(a)    Successors and Assigns. The rights and obligations of the parties shall
be binding upon and benefit the successors, assigns, heirs, administrators and
transferees of the parties.
(b)    Waiver and Amendment. The provisions of this Agreement may be amended or
waived only by the written consent of ADGE and the Individual Owners.
(c)    Governing Law. This Agreement and any controversy arising out of or
related thereto shall be governed by, and construed in accordance with, the laws
of the state of New York regardless of the laws that might otherwise govern
under applicable principles of conflicts of law.
(d)Jurisdiction. The competent courts in the state of New York shall have
exclusive jurisdiction over any dispute, controversy or claim arising out of or
relating to this Agreement or the breach, termination or invalidity thereof.
(e)Counterparts; Fax. This Agreement may be executed and delivered by fax or
.pdf signature and in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
(f)Costs and Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such costs and expenses.





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this amended and restated
Convertible Note Exchange Agreement to be signed and effective as of the
following date.
Dated: August 9, 2016, but effective as of the date of the Prior Agreement
AMERICAN DG ENERGY INC.
By: _________________________
Name:     Bonnie J Brown
Title:     CFO
INDIVIDUAL OWNERS (AGGREGATED):
$3,880,000.00
 
Individual Owners:
Trifon Natsis and Despina Pantopoulou
Principal amount of Notes being reduced and exchanged
 
 
$383,737
 
 
Prepaid interest from the effective date to maturity (deducted from principal
for purposes of the exchange)
 
Signature of Trifon Natsis
$0.40
 
Signature of Despina Pantopoulou
Exchange price per EuroSite Share
 
 
 
 
 
9,700,000
 
Address of Individual Owners
Number of EuroSite Shares being exchanged
 
 
 
 
 
 
 
 
 
             














